Howell, J.
A motion is made to dismiss this appeal on tho ground that this court has no jurisdiction of the ease, the State having appealed from a judgment quashing the indictment found against the defendant.
Under the provisions of the constitution (article 74) an appeal in criminal cases lies only when tho punishment of death or imprisonment at hard labor, or a fine exceeding three hundred dollars, is actually imposed. No penalty was imposed in this case.
It is therefore ordered that the appeal herein be dismissed.